Citation Nr: 0820230	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-36 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Boise, Idaho, which denied service connection for a 
bilateral hearing loss disability and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

The veteran was afforded a VA audiological examination in 
February 2004 to determine whether he has a bilateral hearing 
loss disability or tinnitus that is related to service.  An 
opinion was given, based on pure speculation, that it was 
less likely than not that hearing loss was related to in-
service noise exposure.  A second opinion was given, likewise 
based on pure speculation, that it was as likely as not that 
in-service noise exposure contributed to tinnitus.  No 
explanation was provided as to why the examiner gave a 
negative nexus opinion for hearing loss and a positive nexus 
opinion for tinnitus.  

As the Board finds that these speculative opinions are 
inadequate for the purpose of making a decision on the 
claims, this case must be remanded for a new VA audiological 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for an audiological examination to 
determine the etiology of any bilateral 
hearing loss disability and/or tinnitus.  
The entire claims folder must be made 
available to the examiner prior to the 
examination and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation.  The examiner should render 
an opinion as to whether the veteran's 
hearing loss and/or tinnitus is at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) a result of 
in-service noise exposure, or whether such 
a relationship is unlikely (i.e., less 
than a 50:50 degree of probability). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for a bilateral hearing loss 
disability and tinnitus.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an applicable time to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



